Citation Nr: 0534555	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-02 486	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION


The veteran served on active duty from July 1953 to June 
1955.  He has also indicated that he had service with a 
reserve unit, which has been confirmed as the Vermont 
National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in November 2003.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1953 to June 1955.

2.	On November 8 2005, the Board was notified by the RO, 
that the veteran died in March 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


